COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                            No. 08-13-00142-CR
                                               §
                       Appellant,                                    Appeal from
                                               §
 v.                                                              384th District Court
                                               §
 JESUS ALBERTO GERARDO,                                        of El Paso County, Texas
                                               §
                       Appellee.                                (TC # 20120D03572)
                                               §

                                MEMORANDUM OPINION

       The State of Texas has filed a motion to dismiss this appeal. Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a). Because the State has complied with the requirements

of Rule 42.2(a), we grant the motion and dismiss the appeal.


October 30, 2013
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)